Opinion by
Judge Smith,
Jack R. Harman and Catherine R. Harman (Appellants) appeal from a. decision of the Court of Common Pleas of Dauphin County which affirmed a suspension of 25 days imposed against Appellants’ establishment, The Railroad House, located in Middletown, Pennsylvania, by the Pennsylvania Liquor Control Board (Board). Appellants were cited for providing lewd, immoral and improper entertainment in violation of Section 493 (10) of the Liquor Code, 47 P.S. §4-493(10).1
*328Our scope of review in cases such' as this one is to determine whether there is substantial evidence to support the trial courts findings or whether the trial court committed an error of law or abused its discretion. In Re: 23rd St:,'Inc.,' 102 Pa. Commonwealth Ct. 224, 517 A.2d 581 (1986).
The question presented in this appeal is one of first impression in this Court. The issue before the Court is whether simulated sex via the medium of television constitutes entertainment of a lewd, immoral and improper nature which violates Section 493 of the Liquor Code. The well-written opinion of Judge John C. Dowling of the Court of Common' Pleas of Dauphin County properly addresses the issue raised in this appeal.2
Accordingly, we affirm the trial coUrt on the basis of the opinion issued by Judge John C. Dowling, Court of Common Pleas of Dauphin County, in the matter of Harman v. Pennsylvania Liquor Control Board, Pa. D. & C. 3d , 107 Dauph. 8 (1986).
Order
And Now, this 27th day of June, 1988, the decision of the Court of Common Pleas of Dáuphin Coünty, dated April 30, 1986, is hereby affirmed.

 Act of April 12, 1951, P.L. 90, Article IV, Section 493, which provides, inter alia: “It shall be unlawful ... for any licensee, under any circumstances, to permit in any licensed premises, any lewd, immoral or improper entertainment. . . .”


 Appellants were also cited for issuing bad checks. However, this citation is not at issue in the present appeal.